DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,238,875 B2 and in view of Zhang et al. (CN 104681029 A, equivalent to US 20160254002 A1 as the translation thereof and hereinafter referred by Zhang). The conflicting claims of U.S. Patent No. 11,238,875 B2 does not explicitly teach wherein the first interpolation coefficient α is pre-stored as recited in claims 5, 14 of the current application and does not explicitly teach wherein the second interpolation coefficient β is pre-stored and does not explicitly teach a decoding method and decoding apparatus. Zhang teaches an analogous field of endeavor by disclosing an audio processing method (title and abstract, ln 1-13, method steps in figs. 2-4) and wherein performing interpretation processing based a first ITD of the a current frame of a stereo signal and a second ITD of a previous frame previous to the current frame is performed to obtain a third ITD is disclosed (performing ITD smoothing for smoothing inter-frame by ITD_sm(k) = fac5xITD_sm(k-1) + fac6xITD, ITD_sm(k-1) referred to a ITD of the previous frame k-1, ITD is the ITD of the current frame, para [0059]) with a first interpolation coefficient α and a second interpolation coefficient β are disclosed (the fac5, the fac6 as the claimed first and second interpolation coefficients, respectively, fac5+fac6=1, i.e., fac5 = 1-fac6 and fac6 = 1-fac5, para [0059]; e.g., fac5=0.9844, para[0061]; fac6 = 1=0.9844 = 0.0156, para [0096]) and wherein the  first interpolation coefficient α and the second interpolation coefficient β are pre-stored (the method steps are implemented by a computer program instructing stored in memory 64 and executed by a processor 61, para 154, para 214 and thus, inherently, fac5 and fac6 are pre-calculated and pre-stored as constants) for benefits of achieving an efficient implementation of the method steps by reducing computing steps and storing the intermediate computed results (well-known in the art) for better presenting stereo sound effects (para 5-6). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the first interpolation coefficient α and the second interpolation coefficient β are pre-stored, as taught by Zhang, to the first interpolation coefficient α and the second interpolation coefficient β in the encoding method and encoding apparatus, as taught by conflicting claims 1-9 of U.S. Patent No. 11,238,875 B2, for the benefits discussed above. However, Zhang does not explicitly teaches a decoding method and a decoding apparatus, it is well-known in the art before the effective filing date of the claimed invention that audio encoding and audio decoding would have been paired and sharing the same technology specifically in channel signal processing, e.g., the technology applied to audio channel signals at the encoder for simplifying the processing at the audio decoder or to recovered or decoded audio channel signals at the decoder for simplifying the processing at the audio encoder and also for benefits of highly dense encoding or compression with less error and high security during transmission (e.g., US 20110288872 A1 by Liu as applied in the office action below; US 20130301835 A1 by Briand as in the record). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have applied decoding technology paired to and sharing with the encoding technology in audio channel signal processing, as taught by the well-known in the art, to the encoding method and apparatus, as taught by conflicting claims 1-9 of U.S. Patent No. 11,238,875 B2 and Zhang, for the benefits discussed above. The following is a comparison list between claims 1-20 of the current application and conflicting claims 1-9 of U.S. Patent No. 11,238,875 B2, for reference:
Claims 1-20 in the current application
Conflicting claims 1-9 in U.S. Patent No. 11,238,875 B2
1. A decoding method, comprising: decoding a bitstream to obtain a first channel signal, a second channel signal, and a first inter-channel time difference (ITD) of a current frame of a stereo signal; performing a mixing processing on the first channel signal and the second channel signal, to obtain a third channel reconstructed signal and a fourth channel reconstructed signal; performing interpolation processing based on the first ITD and a second ITD of a previous frame previous to the current frame, to obtain a third ITD; and adjusting a delay of the third channel reconstructed signal and the fourth channel reconstructed signal based on the third ITD.

2. The method according to claim 1, wherein the third ITD satisfies the following formula:

A=α.Math.B+(1−α).Math.C, wherein A represents the third ITD, B represents the first ITD, and C represents the second ITD, wherein α represents a first interpolation coefficient, and 0<α<1.

3. The method according to claim 2, wherein the first interpolation coefficient α is inversely proportional to an encoding and decoding delay, and is directly proportional to a frame length of the current frame, wherein the encoding and decoding delay comprises an encoding delay in a process of encoding, by an encoding end, a fifth channel signal and a sixth channel signal that are obtained after a mixing processing, and a decoding delay in a process of decoding, by a decoding end, the bitstream to obtain the first channel signal and the second channel signal.












4. The method according to claim 3, wherein the first interpolation coefficient α satisfies a formula α=(N−S)/N, wherein S represents the encoding and decoding delay, and N is the frame length of the current frame.

5. The method according to claim 2, wherein the first interpolation coefficient α is pre-stored.

1. A decoding method, comprising: decoding a bitstream to obtain a first channel signal, a second channel signal, and a first inter-channel time difference (ITD) of a current frame of a stereo signal; performing a mixing processing on the first channel signal and the second channel signal, to obtain a third channel reconstructed signal and a fourth channel reconstructed signal; performing interpolation processing based on the first ITD and a second ITD of a previous frame previous to the current frame, to obtain a third ITD; and adjusting a delay of the third channel reconstructed signal and the fourth channel reconstructed signal based on the third ITD.

6. The method according to claim 1, wherein the third ITD satisfies the following formula:

A=(1−β).Math.B+β.Math.C, wherein A represents the third ITD, B represents the first ITD, C represents the second ITD, β represents a second interpolation coefficient, and 0<β<1.

7. The method according to claim 6, wherein the second interpolation coefficient β is directly proportional to an encoding and decoding delay, and is inversely proportional to a frame length of the current frame, wherein the encoding and decoding delay comprises an encoding delay in a process of encoding, by an encoding end, a fifth channel signal and a sixth channel signal that are obtained after mixing processing, and a decoding delay in a process of decoding, by a decoding end, the bitstream to obtain the first channel signal and the second channel signal.












8. The method according to claim 7, wherein the second interpolation coefficient β satisfies a formula β=S/N, wherein S is the encoding and decoding delay, and N is the frame length of the current frame.

9. The method according to claim 6, wherein the second interpolation coefficient β is pre-stored.

10. A decoding apparatus, comprising: at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the decoding apparatus to: decode a bitstream to obtain a first channel signal, a second channel signal, and a first inter-channel time difference (ITD) of a current frame of a stereo signal; perform a mixing processing on the first channel signal and the second channel signal, to obtain a third channel reconstructed signal and a fourth channel reconstructed signal; perform interpolation processing based on the first ITD and a second ITD of a previous frame previous to the current frame, to obtain a third ITD; and adjust a delay of the third channel reconstructed signal and the fourth channel reconstructed signal based on the third ITD.

11. The decoding apparatus according to claim 10, wherein the third ITD satisfies the following formula:

A=α.Math.B+(1−α).Math.C, wherein A represents the third ITD, B represents the first ITD, and C represents the second ITD, wherein α represents a first interpolation coefficient, and 0<α<1.

12. The decoding apparatus according to claim 11, wherein the first interpolation coefficient α is inversely proportional to an encoding and decoding delay, and is directly proportional to a frame length of the current frame, wherein the encoding and decoding delay comprises an encoding delay in a process of encoding, by an encoding end, a fifth channel signal and a sixth channel signal that are obtained after a mixing processing, and a decoding delay in a process of decoding, by a decoding end, the bitstream to obtain the first channel signal and the second channel signal.









13. The decoding apparatus according to claim 12, wherein the first interpolation coefficient α satisfies a formula α=(N−S)/N, wherein S represents the encoding and decoding delay, and N is the frame length of the current frame.

14. The decoding apparatus according to claim 11, wherein the first interpolation coefficient α is pre-stored.

10. A decoding apparatus, comprising: at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the decoding apparatus to: decode a bitstream to obtain a first channel signal, a second channel signal, and a first inter-channel time difference (ITD) of a current frame of a stereo signal; perform a mixing processing on the first channel signal and the second channel signal, to obtain a third channel reconstructed signal and a fourth channel reconstructed signal; perform interpolation processing based on the first ITD and a second ITD of a previous frame previous to the current frame, to obtain a third ITD; and adjust a delay of the third channel reconstructed signal and the fourth channel reconstructed signal based on the third ITD.

15. The decoding apparatus according to claim 10, wherein the third ITD satisfies the following formula:

A=(1−β).Math.B+β.Math.C, wherein A represents the third ITD, B represents the first ITD, C represents the second ITD, β represents a second interpolation coefficient, and 0<β<1.

16. The decoding apparatus according to claim 15, wherein the second interpolation coefficient β is directly proportional to an encoding and decoding delay, and is inversely proportional to a frame length of the current frame, wherein the encoding and decoding delay comprises an encoding delay in a process of encoding, by an encoding end, a fifth channel signal and a sixth channel signal that are obtained after mixing processing, and a decoding delay in a process of decoding, by a decoding end, the bitstream to obtain the first channel signal and the second channel signal.









17. The decoding apparatus according to claim 16, wherein the second interpolation coefficient β satisfies a formula β=S/N, wherein is the encoding and decoding delay, and N is the frame length of the current frame.

18. The decoding apparatus according to claim 17, wherein the second interpolation coefficient β is pre-stored.

19. A non-transitory computer-readable storage medium storing computer instructions, that when executed by one or more processors, cause the one or more processors to perform operations comprising: decoding a bitstream to obtain a first channel signal, a second channel signal, and a first inter-channel time difference (ITD) of a current frame of a stereo signal; performing a mixing processing on the first channel signal and the second channel signal, to obtain a third channel reconstructed signal and a fourth channel reconstructed signal; performing interpolation processing based on the first ITD and a second ITD of a previous frame previous to the current frame, to obtain a third ITD; and adjusting a delay of the third channel reconstructed signal and the fourth channel reconstructed signal based on the third ITD.

20. The non-transitory computer-readable storage medium according to claim 19, wherein the third ITD satisfies the following formula:

A=α.Math.B+(1−α).Math.C, wherein A represents the third ITD, B represents the first ITD, and C represents the second ITD, wherein α represents a first interpolation coefficient, and 0<α<1. 
1. An encoding method for a stereo audio signal, comprising: determining an inter-channel time difference in a current frame; performing interpolation processing based on the inter-channel time difference in the current frame and an inter-channel time difference in a previous frame of the current frame, to obtain an inter-channel time difference after the interpolation processing; performing delay alignment on a stereo audio signal in the current frame based on the inter-channel time difference in the current frame, to obtain a stereo audio signal after the delay alignment; performing time-domain downmixing processing on the stereo audio signal after the delay alignment, to obtain a primary-channel signal and a secondary-channel signal in the current frame; quantizing the inter-channel time difference after the interpolation processing, and writing the quantized inter-channel time difference into a bitstream; and quantizing the primary-channel signal and the secondary-channel signal in the current frame, and writing the quantized primary-channel signal and the quantized secondary-channel signal into the bitstream; wherein the inter-channel time difference after the interpolation processing is calculated according to a formula A=α.Math.B+(1−α).Math.C, wherein A is the inter-channel time difference after the interpolation processing, B is the inter-channel time difference in the current frame, C is the inter-channel time difference in the previous frame of the current frame, a is a first interpolation coefficient, and 0<α<1; wherein the first interpolation coefficient α is inversely proportional to an encoding and decoding delay, and is directly proportional to a frame length of the current frame, wherein the encoding and decoding delay comprises an encoding delay in a process of encoding, by an encoding end, the primary-channel signal and the secondary-channel signal that are obtained after the time-domain downmixing processing, and a decoding delay in a process of decoding, by a decoding end, the bitstream to obtain a primary-channel signal and a secondary-channel signal.

2. The method according to claim 1, wherein the first interpolation coefficient α satisfies a formula α=(N−S)/N, wherein S is the encoding and decoding delay, and N is the frame length of the current frame.

(no match).



3. An encoding method for a stereo audio signal, comprising: determining an inter-channel time difference in a current frame; performing interpolation processing based on the inter-channel time difference in the current frame and an inter-channel time difference in a previous frame of the current frame, to obtain an inter-channel time difference after the interpolation processing; performing delay alignment on a stereo audio signal in the current frame based on the inter-channel time difference in the current frame, to obtain a stereo audio signal after the delay alignment; performing time-domain downmixing processing on the stereo audio signal after the delay alignment, to obtain a primary-channel signal and a secondary-channel signal in the current frame; quantizing the inter-channel time difference after the interpolation processing, and writing the quantized inter-channel time difference into a bitstream; and quantizing the primary-channel signal and the secondary-channel signal in the current frame, and writing the quantized primary-channel signal and the quantized secondary-channel signal into the bitstream; wherein the inter-channel time difference after the interpolation processing is calculated according to a formula A=(1−β).Math.B+β.Math.C, wherein A is the inter-channel time difference after the interpolation processing, B is the inter-channel time difference in the current frame, C is the inter-channel time difference in the previous frame of the current frame, β is a second interpolation coefficient, and 0<β<1; wherein the second interpolation coefficient β is directly proportional to an encoding and decoding delay, and is inversely proportional to a frame length of the current frame, wherein the encoding and decoding delay comprises an encoding delay in a process of encoding, by an encoding end, the primary-channel signal and the secondary-channel signal that are obtained after the time-domain downmixing processing, and a decoding delay in a process of decoding, by a decoding end, the bitstream to obtain a primary-channel signal and a secondary-channel signal.

4. The method according to claim 3, wherein the second interpolation coefficient β satisfies a formula β=S/N, wherein S is the encoding and decoding delay, and N is the frame length of the current frame.

(no match).



5. An encoding apparatus, comprising: at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to: determine an inter-channel time difference in a current frame; perform interpolation processing based on the inter-channel time difference in the current frame and an inter-channel time difference in a previous frame of the current frame, to obtain an inter-channel time difference after the interpolation processing; perform delay alignment on a stereo audio signal in the current frame based on the inter-channel time difference in the current frame, to obtain a stereo audio signal after the delay alignment; perform time-domain downmixing processing on the stereo audio signal after the delay alignment, to obtain a primary-channel signal and a secondary-channel signal; and quantize the inter-channel time difference after the interpolation processing, and write the quantized inter-channel time difference into a bitstream; and quantize the primary-channel signal and the secondary-channel signal, and write the quantized primary-channel signal and the quantized secondary-channel signal into the bitstream; wherein the inter-channel time difference after the interpolation processing is calculated according to a formula A=α.Math.B+(1−α).Math.C, wherein A is the inter-channel time difference after the interpolation processing, B is the inter-channel time difference in the current frame, C is the inter-channel time difference in the previous frame of the current frame, a is a first interpolation coefficient, and 0<α<1; wherein the first interpolation coefficient α is inversely proportional to an encoding and decoding delay, and is directly proportional to a frame length of the current frame, wherein the encoding and decoding delay comprises an encoding delay in a process of encoding, by an encoding end, the primary-channel signal and the secondary-channel signal that are obtained after the time-domain downmixing processing, and a decoding delay in a process of decoding, by a decoding end, the bitstream to obtain a primary-channel signal and a secondary-channel signal.

6. The apparatus according to claim 5, wherein the first interpolation coefficient α satisfies a formula α=(N−S)/N, wherein S is the encoding and decoding delay, and N is the frame length of the current frame.


(no match).



7. An encoding apparatus, comprising: at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to: determine an inter-channel time difference in a current frame; perform interpolation processing based on the inter-channel time difference in the current frame and an inter-channel time difference in a previous frame of the current frame, to obtain an inter-channel time difference after the interpolation processing; perform delay alignment on a stereo audio signal in the current frame based on the inter-channel time difference in the current frame, to obtain a stereo audio signal after the delay alignment; perform time-domain downmixing processing on the stereo audio signal after the delay alignment, to obtain a primary-channel signal and a secondary-channel signal; and quantize the inter-channel time difference after the interpolation processing, and write the quantized inter-channel time difference into a bitstream; and quantize the primary-channel signal and the secondary-channel signal, and write the quantized primary-channel signal and the quantized secondary-channel signal into the bitstream; wherein the inter-channel time difference after the interpolation processing in the current frame is calculated according to a formula A=(1−β).Math.B+β.Math.C, wherein A is the inter-channel time difference after the interpolation processing, B is the inter-channel time difference in the current frame, C is the inter-channel time difference in the previous frame of the current frame, β is a second interpolation coefficient, and 0<β<1; wherein the second interpolation coefficient β is directly proportional to an encoding and decoding delay, and is inversely proportional to a frame length of the current frame, wherein the encoding and decoding delay comprises an encoding delay in a process of encoding, by an encoding end, the primary-channel signal and the secondary-channel signal that are obtained after the time-domain downmixing processing, and a decoding delay in a process of decoding, by a decoding end, the bitstream to obtain a primary-channel signal and a secondary-channel signal.

8. The apparatus according to claim 7, wherein the second interpolation coefficient β satisfies a formula β=S/N, wherein S is the encoding and decoding delay, and N is the frame length of the current frame.


(no match).



9. A non-transitory computer-readable storage medium storing computer instructions, that when executed by one or more processors, cause the one or more processors to perform operations comprising: determining an inter-channel time difference in a current frame; performing interpolation processing based on the inter-channel time difference in the current frame and an inter-channel time difference in a previous frame of the current frame, to obtain an inter-channel time difference after the interpolation processing; performing delay alignment on a stereo audio signal in the current frame based on the inter-channel time difference in the current frame, to obtain a stereo audio signal after the delay alignment; performing time-domain downmixing processing on the stereo audio signal after the delay alignment, to obtain a primary-channel signal and a secondary-channel signal in the current frame; quantizing the inter-channel time difference after the interpolation processing, and writing the quantized inter-channel time difference into a bitstream; and quantizing the primary-channel signal and the secondary-channel signal in the current frame, and writing the quantized primary-channel signal and the quantized secondary-channel signal into the bitstream; wherein the inter-channel time difference after the interpolation processing is calculated according to a formula A=α.Math.B+(1−α).Math.C, wherein A is the inter-channel time difference after the interpolation processing, B is the inter-channel time difference in the current frame, C is the inter-channel time difference in the previous frame of the current frame, a is a first interpolation coefficient, and 0<α<1; wherein the first interpolation coefficient α is inversely proportional to an encoding and decoding delay, and is directly proportional to a frame length of the current frame, wherein the encoding and decoding delay comprises an encoding delay in a process of encoding, by an encoding end, the primary-channel signal and the secondary-channel signal that are obtained after the time-domain downmixing processing, and a decoding delay in a process of decoding, by a decoding end, the bitstream to obtain a primary-channel signal and a secondary-channel signal. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for “audio signal encoding and decoding”, “audio codec”, etc., does not reasonably provide enablement for “stereo signal”, “delay alignment on a stereo signal”, etc. as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
Claims 1 recites “An decoding method” to “decoding a bitstream to obtain a first channel signal, a second channel signal, and a first inter-channel time difference ITD of a current frame of a stereo signal” and “a second ITD of a previous frame” and “to obtain a third ITD”, etc., which have enablement scope problem because the disclosed implementation/ operation in the specification only enable for “audio signal encoding and decoding” (para 3, USPGPub 20220108710 A1, hereinafter referred by paragraph), “audio codec” (para 16), and “audio communication” (para 293-297), etc., but cannot enable one of ordinary skill in the art to make and/or use the invention for much broader terms of “stereo signal”, etc.  For example, the scope of the over broadly claimed term may include the other types of “stereo signals” such as image signals, video signals, control signals, etc., which are involved in totally different signal/data characteristics, bandwidth requirements, data-specific algorithms/techniques, computing/ storing complexities, and/or biological representations and processing dimensions. The instant specification does not teach any enablement for these types of “stereo” signals at all.  Therefore, the specification does not enable any person skilled in the art to make and use the invention commensurate in scope with the claim. Claims 2-9 are rejected due to the dependencies to claim 1.
Claim 10 is rejected for the at least similar reasons described in claim 1 above since claim 10 recites the similar limitations as recited in claim 1. Claims 11-18 are rejected since claims 11-18 depend on claim 10.
Claim 19 is rejected for the at least similar reasons described in claim 1 above since claim 19 recites the similar limitations as recited in claim 1. Claim 20 is rejected due to the dependency to claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-11, 14-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20110288872 A1, hereinafter Liu) and in view of reference Zhang et al. (CN 104681029 A, equivalent to US 20160254002 A1 as a translation thereof and hereinafter referred by Zhang).
Claim 1: Liu teaches a decoding method (title and abstract, ln 1-16, figs. 2, 12, by inputting a bit stream), comprising: 
decoding a bitstream to obtain a first channel signal, a second channel signal, (Ṁ(n), Ṡ(n) via monaural decoding section 202 and side signal decoding section 203 in fig. 2, or pairs of L) and a first inter-channel time difference ITD of a current frame of a stereo signal (stereo signal L(n) and R(n) as the input audio signal in the encoder in figs. 1, 11; the nth as the current frame index; output from time delay decoding section 204 in fig. 2 or 1024 in fig. 12, calculated according to a cross-correlation parameter CLR(τ) in equation 1 in time domain, para 8 or Di via peak tracking in equation 21, para 137, i=0-(N-1)th, i=N-1 indicated the current sub frame); 
performing a mixing processing on the first channel signal and the second channel signal (through addition and subtraction in fig. 2 and fig. 12), to obtain a third channel reconstructed signal and a fourth channel reconstructed signal (Ḹ(n)/Ṝ(n) or Ḹa(n)/Ṝa(n) in fig. 2, 12, respectively); 
obtaining the first ITD and a second ITD of a previous frame previous to the current frame (Di, i is the index of previous sub frame i=0 to (N-2)th in the frame and the current sub frame Di, i=N-1 and discussed above), to obtain a third ITD (D via the equation 19, para 127);
and adjusting a delay of the third channel reconstructed signal and the fourth channel reconstructed signal based on the third ITD (based on D, through elements 1205/1206 and applying D to the Ḹa(n)/Ṝa(n) to generate modified reconstructed Ḹ(n)/Ṝ(n) in fig. 12).
However, Liu does not explicitly teach performing interpolation processing based on the first ITD and a second ITD of a previous frame previous to the current frame, to obtain a third ITD. 
Zhang teaches an analogous field of endeavor by disclosing an audio processing method (title and abstract, ln 1-13, method steps in figs. 2-4) and wherein performing interpretation processing based a first ITD of the a current frame of a stereo signal and a second ITD of a previous frame previous to the current frame is performed to obtain a third ITD is disclosed (performing ITD smoothing for smoothing inter-frame by ITD_sm(k) = fac5xITD_sm(k-1) + fac6xITD, ITD_sm(k-1) referred to a ITD of the previous frame k-1, ITD is the ITD of the current frame, para [0059]) with a first interpolation coefficient α and a second interpolation coefficient β are disclosed (the fac5, the fac6 as the claimed first and second interpolation coefficients, respectively, fac5+fac6=1, i.e., fac5 = 1-fac6 and fac6 = 1-fac5, para [0059]; e.g., fac5=0.9844, para[0061]; fac6 = 1=0.9844 = 0.0156, para [0096]) for benefits of better presenting stereo sound effects by smoothing potential glitch of spatial cue parameters from frame to frame (para 5-6).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein performing interpolation processing based on the first ITD and a second ITD of a previous frame previous to the current frame, to obtain a third ITD, as taught by Zhang, to obtaining the first ITD and the second ITD of the previous frame previous to the current frame  to obtain the third ITD in the decoding method, as taught by Liu, for the benefits discussed above.
Claim 10 has been analyzed and rejected according to claim 1 above and the combination of Liu and Zhang further teaches an decoding apparatus (Liu, sections in fig. 2, para 16, and decoding apparatus in fig. 12, para 151 and Zhang, a server computer in fig. 6) comprising at least one processor (Liu, general purpose processor or FPGA, para 224, and Zhang, processor 61) and one or more memories (Liu, memory, para 220, and Zhang, memory 64 in fig. 6) coupled to the at least one processor and storing programming instructions for execution (Liu, the program stored in the memory and executed by a processing unit such as FPGA, para 221, and storage storing program and executed by the processor, para 214).
Claim 19 has been analyzed and rejected according to claims 1, 10 above.
Claim 2: the combination of Liu and Zhang further teaches, according to claim 1 above, wherein the third ITD satisfies the following formula:
A=αxB+(1−α)xC, wherein A represents the third ITD, B represents the first ITD, and C represents the second ITD, wherein α represents a first interpolation coefficient, and 0<α<1 (Liu, average D in the equation 1, as averaging individual time delay of the sub frame with respect to the number of total frames N, and Zhang, ITD_sm(k)=fac5×ITD_sm(k−1)+fac6×ITD, fac6 as the claimed 1st ITD coefficient α, ITD-sm(k-1) as the claimed second ITD, fac5 as the claimed 2nd interpolation coefficient, fac5+fac6 = 1, and 0< fac5, fac6 < 1, e.g., fac5 = 0.9844, fac6 = 0.0156 from 1-0.9844, para 95-96).
Claim 5: the combination of Liu and Zhang further teaches, according to claim 2 above, wherein the first interpolation coefficient α is pre-stored (Zhang, fac5 = 0.9844, fac6 = 0.0156, para 95-96; server computer in fig. 8, program stored in memory 84 and executed by processor 81, para 188-202; running on a computer with RAM, ROM, etc., para 214, and thus, inherently the parameters such as fac5, fac6, etc., are stored in memory for the computer to access for computing for achieving an efficient implementation by reducing computing complexity).
Claim 6 has been analyzed and rejected according to claim 1, 2 above (Liu, averaging D in equation 1, and N includes N=2, and thus, the first and second coefficients being ½ inherently, and Zhang, fac5+fac6 = 1, discussion in claim 2 above).
Claim 9 has been analyzed and rejected according to claim 6, 5 above.
Claim 11 has been analyzed and rejected according to claim 10, 2 above.
Claim 14 has been analyzed and rejected according to claim 11, 5 above.
Claim 15 has been analyzed and rejected according to claim 10, 6 above.
Claim 20 has been analyzed and rejected according to claim 19, 2 above.

Allowable Subject Matter
Claims 3-4, 7-8, 12-13, 16-18 are rejected on the ground of nonstatutory obviousness-type double patenting and under 35 U.S.C. 112(a) as set forth above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND amended to overcome the rejection of claims 1-20 under 35 U.S.C. 112(a), as set forth in this Office Action above, with a proper Terminal Disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) being timely filed and purported to overcome the rejection of claims 1-20 on the ground of the nonstatutory obviousness-type double patenting, as set forth in the Office Action above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654